 
Exhibit 10.69





STRICTLY PRIVATE AND CONFIDENTIAL


March 22, 2016
 
Aemetis Advanced Fuels Goodland, Inc.
20400 Stevens Creek Boulevard
Suite 700
Cupertino, CA
95014


Attention:                      Mr. Eric McAfee
President & CEO


Dear Sirs:
 


Re:
Letter of intent for the purchase of certain property, plant and equipment
situated on approximately 94.8 acres in Goodland, Kansas (the “Goodland Plant”)
from Third Eye Capital Corporation, in its capacity as attorney-in-fact for New
Goodland Energy Center, LLC (the "Vendor") by Aemetis Advanced Fuels Goodland,
Inc. or such other subsidiary of Aemetis Inc. formed for the purchase of the
Goodland Plant (collectively, the "Purchaser" or “AAFG”)

 
This letter (the “Letter of Intent”) confirms our understanding of the terms of
the purchase and sale of the Goodland Plant, as more particularly described in
paragraph 1 below (the "Purchased Assets"). It is our understanding that the
contemplated purchase transaction (the "Transaction") will be substantially on
the basis set out herein; it is understood and agreed that the terms of the
Transaction will be definitively set out in an agreement of purchase and sale as
described in paragraph 4 below and that this Letter of Intent shall be a binding
agreement upon you or us, except to the extent otherwise specifically provided
herein.
 
The terms of our understanding are as follows:
 
1.  
Description of Purchased Assets

 
(a)  
The Purchased Assets consist of the Purchaser’s right, title and interest in, to
and under the following:

 
(i)  
all real property of the Vendor as set out in Schedule “A” hereto, including,
without limitation, loading, storage, transportation and other facilities
located in Sherman County, Kansas; and

 
(ii)  
all other assets, property and undertakings of the Vendor in connection with the
Goodland Plant, including, without limitation, any and all supplies, parts,
leases, licenses, software, contracts, instruments and agreements.

 
 
1

--------------------------------------------------------------------------------

 
 
(b)  
The Purchaser will receive all rights, benefits, claims, covenants, obligations,
powers, and duties of the Vendor in respect of the Purchased Assets.

 
2.  
Purchase Price and Assumption of Debt

 
The purchase price for the Purchased Assets will be $15,000,000 (the "Purchase
Price"), which will be satisfied through the assumption by the Purchaser of
$15,000,000 of debt (the “Assumed Debt”), previously owing by New Goodland
Energy Center to Third Eye Capital Corporation and certain other lenders.  The
Assumed Debt shall be recourse only to the Purchaser, and not to any other
affiliate, including Aemetis Inc., which owns 100% of the Purchaser.  Interest
and repayment terms for the Assumed Debt shall include:
 
(i)  
No interest for the first year; thereafter at the rate of 12% per annum, payable
monthly in arrears;

(ii)  
Repayment at any time, with final maturity in three years (“AAFG Maturity”); and

(iii)  
 Mandatory repayment from proceeds of insurance, EB-5 program filed for the
benefit of AAFG, any asset sales, any sale of equity in AAFG, and 100% of free
cash flow from AAFG.



3.  
Acknowledgement of Financing

 
The Purchaser acknowledges and agrees that in addition to the Assumed Debt,
Purchaser will receive financing through the issuance of up to $29,000,000
senior secured notes (the “Financing”) in favour of Third Eye Capital
Corporation, as agent for certain noteholders (the “Agent”), of which (i) up to
$4,000,000 will be made available under a working capital facility, at the
Agent’s sole discretion, except that advances shall be permitted for the
purposes of paying taxes, utilities, insurance and costs of employees and
contractors at the Goodland Plant, acceptable to the Agent, and (ii) up to
$25,000,000 will be made available under a capital expenditures facility, at the
Agent’s sole discretion.  Each advance under the Financing shall be subject to a
3% fee payable to the Agent, on behalf of the noteholders, and shall bear
interest at the rate of 12% per annum, payable monthly in arrears. Any debt
advanced to AAFG under the Financing that is subsequently advanced to Aemetis
Inc. or its affiliates, must be guaranteed and secured by such recipients. AAFG
will also grant the Agent an option to own 99% of the Goodland Plant (the “TEC
Option”) at any time upon exercise at a nominal exercise price.  The TEC Option
shall expire on the earlier to occur of: (a) 5 years from the Closing Date, or
(b) shall automatically expire, if:
 
(i)  
Aemetis Inc. guarantees all of the debt of AAFG under the Financing;

(ii)  
AAFG repays at least 50% of its outstanding debt to the Agent and the
noteholders under the Financing; or

(iii)  
an EB-5 program application is filed for the benefit of AAFG with anticipated
proceeds of at least $17,000,000.  For greater certainty, the EB-5 program
application specified herein shall be separate and distinct from any EB-5
program application filed by Aemetis, Inc. for the benefit of itself or any of
its affiliates (other than AAFG).



The Financing will contain usual and customary affirmative and negative
covenants  for a Financing of this size, type and nature, including, without
limitation, receipt by the Agent of an updated appraisal of the Goodland Plant
from Natwick Associates Appraisal Services showing “as constructed” fair market
value greater than 1.3 times the debt outstanding from AAFG by May 1,
2016.  Notwithstanding any other provision herein, failure to maintain the
customary affirmative and negative covenants will not cause the automatic
expiration of the TEC Option. The Financing will be subject to approval by the
credit committee of the Agent, and subject to negotiation, execution and
delivery of definitive financing documentation.
 
 
2

--------------------------------------------------------------------------------

 


4.  
Agreement of Purchase and Sale

 
Following the acceptance of the Letter of Intent, the Agent will promptly
commence negotiations with the Purchaser with respect to a formal agreement of
purchase and sale and the Financing (the "Definitive Agreement"). The Definitive
Agreement shall contain such representations and warranties and covenants of
each of the parties as are customary for an acquisition of this nature. The
Purchaser agrees that the Transaction will be (i) on an “as is, where is” basis,
(ii) without recourse to the Vendor, and (iii) the Purchased Assets will be free
of liens other than customary permitted liens and encumbrances.
 
5.  
Closing

 
Subject to satisfaction of the conditions contained herein and in the Definitive
Agreement and all other agreements contemplated herein, the date of closing will
occur on April 15, 2016 or on such earlier date as may be mutually agreed upon
by the parties (the “Closing Date”).
 
6.  
No-Shop Clause

 
The Vendor shall agree not to, through the later of: (a) the date on which
either party delivers notice in writing to the other terminating negotiations
regarding the Transaction, or (b) the Closing Date:
 
(a)  
solicit any offers to buy, transfer or assign the Purchased Assets;

 
(b)  
hold discussions with any party looking toward such an offer or solicitation; or

 
(c)  
enter into any agreement with any party with respect to the sale of shares or
material assets of Borrower, or with respect to any merger, consolidation, or
similar transaction.

 
7.  
Good Faith

 
The Vendor and the Purchaser shall proceed in good faith to negotiate, agree
upon and enter into the Definitive Agreements embodying the terms and conditions
contained in this letter and to consummate the closing of the Transaction
pursuant thereto as promptly as practicable.
 
8.  
Confidentiality

 
The existence and contents of this letter and any and all matters relating
thereto shall be kept confidential by the parties hereto and shall not be
disclosed, directly or indirectly, to any other person whatsoever, except that
you may disclose this letter and the contents hereof (a) if compelled by
applicable law or court order, and (b) to the respective officers, directors,
employees and professional advisors (who are bound by duty of confidentiality)
of the parties hereto as reasonably required on a confidential and need-to-know
basis, in order to implement the transactions and activities contemplated
herein.
 
 
3

--------------------------------------------------------------------------------

 
 
9.  
Expenses

 
The Purchaser shall pay all reasonable expenses incurred by the Agent and the
noteholders, including reasonable fees, charges and disbursements of counsel in
connection with the preparation, negotiation, execution, delivery and
administration of this Letter of Intent and in connection with the consummation
of the Transaction.
 
10.  
Currency

 
Unless otherwise specified herein, all dollar amounts expressed herein are
expressed in United States dollars.
 
11.  
Governing Law

 
This letter shall be governed and construed in accordance with the laws of the
Province of Ontario.
 
12.  
No Assignment

 
This letter may not be assigned by any party hereto without the prior written
consent of the other and is not intended to confer any benefits upon, or create
any rights in favour of, any person other than the parties hereto.
 
13.  
Counterparts

 
This letter may be executed in any number of counterparts (including by way of
facsimile), each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same instrument.
 
If this letter represents your understanding of our negotiations and is
acceptable to you, would you please so indicate by signing the enclosed copy of
this letter and returning it to our attention. Immediately thereupon, we will
instruct our legal counsel to prepare the Definitive Agreement and all ancillary
documents for your review.
 
The terms and conditions set forth in this letter will serve as the basis for
further consideration and arrangement of the Transaction only if we receive from
you a signed copy of this letter before 5:00 PM E.T. on March 10, 2016. The
expenses, jurisdiction, confidentiality provisions contained herein shall remain
in full force and effect regardless of whether definitive documentation shall be
executed and notwithstanding the termination of the negotiations hereunder.
 
{Rest of page intentionally left blank}
 
 
4

--------------------------------------------------------------------------------

 
 


 
Very truly yours,
THIRD EYE CAPITAL CORPORATION, as Vendor
Per:
/s/ Arif N. Bhalwani
Name:
Arif N. Bhalwani
Title:
Managing Director
 

 
Acknowledged and agreed to this 22nd day of March, 2016.
 

 



AEMETIS ADVANCED FUELS GOODLAND, INC.,
as Purchaser
 
Per:
/s/ Eric A. McAfee
Name:
Eric A. McAfee
Title:
Authorized Signatory

 
 
5

--------------------------------------------------------------------------------

 
 
Schedule “A”


Description of Purchased Assets


Parcel No. 1
 
The East Sixty (E 60) acres of the Northwest Quarter (NW/4) of Section Twenty
(20), Township Eight (8) South, Range Forty (40) West of the Sixth Principal
Meridian, Sherman County, Kansas, LESS the following described tract:
 
Commencing at the Northwest Corner of said Section 20; thence N 89° 21' 43" E a
distance of 1,650.67 feet; thence S 00° 05' 07" E a distance of 1,085.00 feet to
the point of beginning; thence a distance of 470 feet East at a right angle to
the aforementioned line; thence a distance of 470 feet South at a right angle to
the aforementioned line; thence a distance of 470 feet West at a right angle to
the aforementioned line; thence a distance of 470 feet North at a right angle to
the aforementioned line to the point of beginning.
 
Parcel No. 2
 
All of Lots One (1), Two (2), Three (3), Four (4), Five (5), Eight (8), Nine
(9), Ten (10), Eleven (11), Twelve (12), Thirteen (13), Sixteen (16),
Twenty-four (24), Twenty-five (25), Twenty-six (26) of the Goodland Energy
Center, a subdivision in the Northwest Quarter (NW/4) of Section Twenty (20),
Township Eight (8) South, Range Forty (40) West of the Sixth Principal Meridian,
Sherman County, Kansas.
 
Parcel No.3
 
The easement estate created by Water Line Easement dated June 13, 2006 between
Lyle D. Chatfield and Brenda Chatfield, husband and wife, AND Goodland Energy
Center, L.L.C., a Kansas limited liability company; filed June 14, 2006 at 11:20
AM; recorded in Book 143, Page 729; a perpetual easement to run with the land;
covering the following described real estate:
 
A tract of land in the SW ¼, Section 18, Township 8 South, Range 40 West of the
6th Principal Meridian, Sherman County, Kansas, more particularly described as
follows:
 
Beginning at the SW corner of said section; thence North a distance of 35' along
the West line of said Section; thence East 35' parallel to the North
right-of-way line of County Road 65. that being the Point of Beginning.
 
Thence East along the North right-of-way line of County Road 65 to a point 35'
North of the SE corner of the SW ¼ of said section; thence North a distance of
25' along the East line of the SW ¼ of said section; thence West and parallel to
the North right-of-way line of County Road 65 to a point on the East
right-of-way line of County Road 13, 60' North and 35' East of the SW corner of
said section; thence South along the East right-of-way line of County Road 13 a
distance of 25' to the Point of Beginning
 
 
6

--------------------------------------------------------------------------------

 
 
Parcel No.4
 
The easement estate created by Water Line Easement dated April 27, 2006 between
Wilma Ann Reuter Revocable Trust AND Goodland Energy Center, L.L.C., a Kansas
limited liability company; filed May 3, 2006 at 11:22AM; recorded in Book 142,
Page 825; a perpetual easement to run with the land; covering the following
described real estate:
 
A tract of land in Section Thirteen (13), Township Eight (8) South, Range
Forty-one (41), West of the 6th  P.M., Sherman County Kansas, more particularly
described as follows:
 
Beginning at the SE corner of said section; thence North along the East tine of
said section a distance of 35' to a point on the County Right-of-Way line, the
point of beginning; thence North a distance of 25' parallel to the East line of
said section; thence West approximately 2,640' parallel to the South line of
said section; thence South a distance, of 25' parallel to the West line of said
section and to a point on the County Right-of-Way line; thence East
approximately 2,640' parallel to the North line of said section to the point of
beginning.
 
Parcel No. 5
 
The easement estate created by Water Line Easement dated June 14, 2006 between
Alva Vandiver and Karen Vandiver, husband and wife, and Mike Vandiver AND
Goodland Energy Center, L.L.C., a Kansas limited liability company; filed June
14, 2006 at 11:22 AM; recorded in Book 143, Page 730; a perpetual easement to
run with the land; covering the following described real estate:
 
A tract of land in the SE ¼, Section Eighteen (18), Township Eight (8) South,
Range Forty (40), West of the 6th P.M., Sherman County, Kansas, more
particularly described as follows:
 
Beginning at the SE corner of said section; thence North a distance of35' along
the East line of said Section; thence west a distance of 35' parallel to the
North right-of-way line of County Road 65 to the Point of Beginning.
 
Thence West along the North right-of-way line of County Road 65 to a point 35'
North of the SW corner of the SE ¼ of said section; thence North a distance of
25' along the West line of the SE ¼ of said section; thence East to a point
1,785' West and 60' North of the SE corner of said section; thence North a
distance of 55' parallel to the East line of said section; thence East a
distance of 950' parallel to the North right-of way line of County Road 65;
thence South a distance of 55' parallel to the East line of said section; thence
East on a line parallel to the North right-of-way line of County Road 65 to the
West right-of-way line of County Road 14; thence South a distance of 25' along
the West right-of-way line of County Road 14 to the Point of Beginning.
 
 
7

--------------------------------------------------------------------------------

 
 
Parcel No. 6
 
The easement estate created by Easement dated November 21, 2005 between Ray T
Isernhagen Family Revocable Trust dated November 10, 1988 AND Goodland Energy
Center, L.L.C., a Kansas limited liability company; filed November 23, 2005 at
1:58 PM; recorded in Book 140, Page 212; a perpetual right to construct, operate
and maintain underground pipelines; site of well location; covering the
following described real estate:
 
A Tract of land in the Southwest Quarter (SW/4) of Section Thirteen (13),
Township Eight (8) South, Range Forty-one (41) West of the Sixth Principal
Meridian, Sherman County, Kansas, more particularly described as follows:
 
Beginning at the SW corner of said section; thence East along the South line of
said section a distance of 1480' to the point of beginning;
 
Thence North 1,236' parallel to the West line of said section; thence West 225'
parallel to the South line of said section; thence North 470' parallel to the
West line of said section; thence East 470' parallel to the South line of said
section; thence South 470' parallel to the West line of said section thence West
225' parallel to the South line of said section; thence South 1,236' parallel to
the West line of said section; thence West 20' along the South line of said
section to the point of beginning.
 
Parcel No. 7
 
The easement estate created by Water Line Easement dated August 14, 2006 between
Ray T. lsernhagen Family Revocable Trust dated November 10, 1988 AND Goodland
Energy Center, L.L.C., a Kansas limited liability company; filed August 15, 2006
at 1:02 PM; recorded in Book 144, Page 650; a perpetual easement to run with the
land; covering the following described real estate:
 
A Tract of land in the Southwest Quarter (SW/4) of Section Thirteen (13),
Township Eight (8) South, Range Forty-one (41) West of the Sixth Principal
Meridian, Sherman County, Kansas, more particularly described as follows:
 
Beginning at the SW corner of said section; thence North a distance of 35' along
the West line of said section; thence East a distance of 1,480' parallel to the
North right-of-way line of County Road 65 to the point of beginning;
 
Thence East along the North right-of-way line of County Road 65 a distance of
1,160' parallel to the North right-of-way line of County Road 65; thence North a
distance of 25' parallel to the East line of the SE/4 of said section; thence
West a distance of 1,160' parallel to the North right-of-way line of County Road
65;
 
Thence South a distance of 25' parallel to the West line of said section to the
point of beginning (hereinafter referred to as the “Real Property”).
 
8


--------------------------------------------------------------------------------